KEYSTONE MUTUAL FUNDS FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, effective as of the 23RD day of March, 2010, to the Custody Agreement dated as of June 29, 2006, (the “Custody Agreement”), is entered into by and between Keystone Mutual Funds, a Delaware business trust (the “Trust”) and U.S. Bank, National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the Trust and the Custodian desire to amend the fees of the Custody Agreement;and WHEREAS, Article XIV, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit D is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. KEYSTONE MUTUAL FUNDS U.S. BANK, NATIONAL ASSOCIATION By: /s/ Michael P. Eckert By: /s/ Joe D. Redwine Name: Michael P. Eckert Name:Joe D. Redwine Title: Treasurer, CCO
